Case 1:19-cv-00600-JAO-KJM Document 60 Filed 06/10/20 Page 1 of 3          PageID #: 382




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAII



  SCOTT SMITH,                                 CIVIL NO. 19-00600 JAO-KJM
                      Plaintiff,               ORDER DISMISSING ACTION

         vs.
  H.C.F. MEDICAL UNIT D.P.S., et al.,
                      Defendants.



                          ORDER DISMISSING ACTION

        Plaintiff Scott Smith (“Plaintiff”) commenced this action on October 30,

  2019. On February 13, 2020, the Court issued an ORDER DENYING

  PLAINTIFF’S MOTIONS FOR A TEMPORARY RESTRAINING ORDER AND

  A PRELIMINARY INJUNCTION; AND DISMISSING COMPLAINT WITH

  LEAVE TO AMEND. ECF No. 45. The Court dismissed the action because

  Plaintiff failed to state a claim upon which relief could be granted. See id. The

  Court granted Plaintiff leave to file an amended complaint by March 16, 2020. See

  id. On March 3, 2020, the Court extended the deadline for Plaintiff to file an

  amended complaint until March 30, 2020. ECF No. 54. And on March 27, 2020,

  the Court again extended the deadline for Plaintiff to file an amended complaint

  until June 1, 2020. ECF No. 57.
Case 1:19-cv-00600-JAO-KJM Document 60 Filed 06/10/20 Page 2 of 3              PageID #: 383




         To date, Plaintiff has not filed an amended complaint. Courts do not take

  failures to prosecute and failures to comply with Court orders lightly. Federal Rule

  of Civil Procedure 41(b) authorizes the Court to sua sponte dismiss an action for

  failure “to prosecute or to comply with [the federal] rules or a court order.” Fed.

  R. Civ. P. 41(b); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683,

  689 (9th Cir. 2005). Unless the Court in its order for dismissal otherwise specifies,

  a dismissal under this rule operates as an adjudication upon the merits. Fed. R.

  Civ. P. 41(b).

         To determine whether dismissal is appropriate, the Court must consider five

  factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the

  court’s need to manage its docket; (3) the risk of prejudice to defendants/

  respondents; (4) the availability of less drastic alternatives; and (5) the public

  policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291

  F.3d 639, 642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61

  (9th Cir. 1992)). Although the Court recognizes that Plaintiff is proceeding pro se,

  he is not exempt from complying with all applicable rules. Local Rule 81.1(a)

  (“Pro se litigants shall abide by all local, federal, and other applicable rules and/or

  statutes.”).

         In view of Plaintiff’s violation of the Court’s Order, and failure to prosecute,

  the Court finds that the Pagtalunan factors support dismissal of this action. The


                                             2
Case 1:19-cv-00600-JAO-KJM Document 60 Filed 06/10/20 Page 3 of 3                   PageID #: 384




  public’s interest in expeditious resolution of this litigation strongly favors

  dismissal, Pagtalunan, 291 F.3d at 642 (quoting Yourish v. Cal. Amplifier, 191

  F.3d 983, 990 (9th Cir. 1999)) (“The public’s interest in expeditious resolution of

  litigation always favors dismissal.”) (quotations omitted), as does the Court’s need

  to manage its docket. Id. (citing Ferdik, 963 F.2d at 1261). Moreover, there is no

  risk of prejudice to Defendants. Finally, there are currently no less drastic

  alternatives available. This case cannot proceed without an operative pleading.

         The Court concedes that the public policy favoring disposition of cases on

  their merits weighs against dismissal. However, considering the totality of the

  circumstances and because all of the preceding factors favor dismissal, this factor

  is outweighed.

                                        CONCLUSION

         In accordance with the foregoing, this action is HEREBY DISMISSED.

         IT IS SO ORDERED.

         DATED:         Honolulu, Hawai‘i, June 10, 2020.




  Civil No. 19-00600 JAO-KJM, Smith v. H.C.F. Medical Unit D.P.S., et al., ORDER DISMISSING
  ACTION


                                                3
